Citation Nr: 0214098	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  99-08 918A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased compensable rating for right knee 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from January 1987 to 
February 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1998 
rating decision by the RO which denied an increased 
(compensable) rating for a right knee disorder.

The veteran failed to report to a scheduled September 2002 
Board hearing.

The Board notes that in August 1996, the RO reduced the 
veteran's right knee disorder from 10 percent to 0 percent 
due to the veteran's failure to report to VA examination.  
The veteran failed to submit an appeal.  Thus, the decision 
is final.  38 U.S.C.A. § 7105 (West 1991).  The current 
appeal pertains solely to the issue of an increased rating 
for a right knee disorder.


FINDINGS OF FACT

The veteran's right knee disability is manifested by full 
extension, full to slight limitation of flexion, and no 
instability.


CONCLUSION OF LAW

The criteria for a compensable rating for right knee 
patellofemoral syndrome disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 
5257, 5260, 5261 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claim for an increased 
(compensable) rating for a right knee disorder.  The veteran 
was provided with a copy of the appealed January 1998 rating 
decision, a March 1999 statement of the case, and supplement 
statements of the case dated in March 2000 and January 2001.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim for increase.  In April 2001 and 
June 2001 letters, the veteran was notified of the VCAA, and 
was informed of the evidence needed to substantiate the claim 
and what VA would do to assist him in substantiating his 
claim.  Moreover, VA has also made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Thus, under the circumstances in this case, the 
appellant has received the notice and assistance contemplated 
by law, and adjudication of the claim at this juncture poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


II.  Factual Background

Service medical records show that the veteran complained of 
right knee pain.  He received a physical disability discharge 
due to bilateral knee pain.  VA examination in May 1992 
revealed a diagnosis of history of right knee pain on stress 
exercise.

The RO, in a January 1993 decision, granted service 
connection for right knee patellofemoral syndrome.  The RO 
assigned a noncompensable rating, effective from February 
1992.

Outpatient treatment reports from 1993 reveal that the 
veteran was treated for complaints of right knee pain.  VA 
examinations in February 1994 and January 1995 reveal the 
veteran had no instability.  His Lachman sign and Drawer sign 
were negative.  He was also noted to have a full range of 
motion, without pain.

The veteran filed a claim for an increased rating in 1997.  
In connection with this claim, he underwent VA examination in 
October 1997.  During the examination, the veteran reported 
that he had pain in the right knee for which he periodically 
took Motrin.  He stated that he really did not have flare-
ups.  He stated that he had pain everyday and that it was 
stable.  He related that he did not use any braces, canes or 
walkers.  He had no dislocation or inflammatory arthritis.  
Physical examination revealed the veteran had a full range of 
motion of the right knee, but had some pain on extreme ranges 
of motion.  He had no fatigue, weakness, or lack of 
endurance.  He had no effusion, instability, edema, redness, 
heat, or tenderness.  His weight-bearing was good.  He had no 
ankylosis or shortening.  X-ray studies of the right knee 
showed a normal appearance of the right knee.  Patellofemoral 
syndrome of the right knee was diagnosed.

The veteran underwent a QTC examination in August 1998.  He 
reported having right knee pain for many years.  Physical 
examination revealed he had a normal gait.  He had no 
abnormal weight bearing on his feet.  He had no limited 
function on standing or walking.  His right knee had some 
pain on motion of the knee.  He had a range of motion of 0 to 
120 degrees of flexion.  He had crepitation.  Drawers and 
McMurray's test were within normal limits.  X-ray studies of 
the knee showed minimal joint space narrowing.  
Patellofemoral syndrome of the right knee, now developing 
some arthritis was diagnosed.  

During an August 1999 QTC examination, the veteran gave a 
history of developing right knee pain in service.  The 
examiner related that the veteran currently reported little 
discomfort and that he could ignore the discomfort most of 
the time.  The veteran reported he was not currently 
receiving any medical care.  Physical examination revealed 
the veteran's range of motion of the right knee was 0 degrees 
of extension to 135 degrees of flexion.  There was no 
evidence of muscle atrophy.  The circumference of the 
quadriceps and calf were equal.  There was no effusion or 
ligamentous laxity.  Lachman and McMurray signs, as well as 
grind tests were all negative.  X-ray studies of the right 
knee revealed no evidence of fracture, dislocation, or 
arthritis.  It was reported that there was a suggestion of a 
slight patellar tilt, but that there was no evidence of any 
arthritis changes or loose bodies.  The examiner stated that 
there was no evidence to substantiate a medical diagnosis of 
patellofemoral syndrome of the right knee.  The examiner 
related that the veteran had subjective complaints of 
bilateral knee pain, but that there was no evidence on X-ray 
study or physical examination to substantiate a diagnosis to 
account for the source of his symptoms.



III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  Applicable 
regulations require that in evaluating a given disability, 
the disability must be viewed in relation to its whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, the VA 
has a duty to acknowledge and consider all regulations, which 
are potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

The veteran is currently assigned a noncompensable (0 percent 
rating) for his service-connected right knee disorder.  
38 C.F.R. § 4.71a, code 5257 provides a 10 percent rating for 
slight recurrent subluxation or lateral instability of the 
knee, and a 20 percent is assigned when it is moderate.  

The medical evidence from 1997 to 1999, and even reports 
prior to this time period shows that the veteran's ligaments 
of the right knee is stable and intact.  The right knee 
always had a negative Lachman, McMurray and Drawer sign.  As 
the veteran is not shown to have even a slight degree of 
recurrent subluxation or lateral instability of the right 
knee, a compensable rating is not warranted under Code 5257 
for either knee.  38 C.F.R. § 4.31.  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  Reports from 1997 to 1999 
primarily show the veteran had either a full range of motion 
or close to a full range of motion of the right knee.  The 
evidence shows that the veteran always had 0 degrees of 
extension and flexion which ranged from 120 degrees to full.  
Even considering the occasions when the veteran's range of 
motion of the right knee was not full, he would still be 
assigned a noncompensable rating for the right knee under 
Codes 5260 and 5261.  

The Board finds that there is no objective evidence of 
additional limitation of motion of the right knee due to pain 
on use, and certainly not additional limitation to the extent 
necessary for a higher 10 percent rating under the limitation 
of motion codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran stated in August 1999, 
that he currently had little discomfort and that he could 
ignore the discomfort of his right knee most of the time. 

Although an August 1998 examination report indicates that the 
veteran has some arthritis of the right knee, examination, 
including X-ray studies, in October 1997 and August 1999, 
clearly report that the veteran has no arthritis of the right 
knee.  The preponderance of the evidence tends to support a 
finding that the veteran does not have arthritis of the right 
knee.  Thus, a compensable 10 percent rating is not 
assignable due to arthritis with some limitation of motion.  
See  38 C.F.R. § 4.71a, Codes 5003 and 5010.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for a right knee disorder.  Thus, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An increased compensable rating for a right knee disorder is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

